DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/27/2013. It is noted, however, that applicant has not filed a certified copy of the KR 10-2013-01655008 application as required by 37 CFR 1.55. An attempt to electronically retrieve this document by the United States Patent and Trademark Office on 06/01/2015 and 07/25/2017 have failed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al (US 2007/0099108 Al). First, the examiner notes that with respect to what is encompassed by at least 0.001 wt% of the not attached crosslinker and as applicants have present an Example of their invention in Example 2 the composition wherein the only not attached crosslinker in the amount of 0.001 wt% as set forth in Table 3 of applicant's specification is that present after making and purifying the polymer as set forth on pages 17-19 of applicant's specification. Thus, there is no unattached crosslinker added to the polymer with crosslinker already present in applicant's Example 2. Similar techniques were used by Abdallah et al to make their polymers with attached crosslinkers thus a worker of ordinary skill in the art would assume that there was some unattached crosslinker present even after such purification performed and the product of Abdallah et al would be substantially the same as applicants' product of their Example 2 as the products were made in a very similar manner. With respect to applicant's claims 11-18, there is no step of admixing a polymer comprised of an attached amine crosslinker with a crosslinker not attached to the polymer set forth by Abdallah et al. In view of amounts clearly as low as 0.001 wt% of the total solids of the composition being disclosed within applicant’s lower end range Abdallah et al teach the formation of self-crosslinking polymers for use in forming antireflective coatings to reduce outgassing. The polymers of Abdallah et al are comprised of a copolymer with a pendant active hydrogen wherein at least 10 mol% of the active hydrogen in the polymer is replaced with an aminoplast to make the polymer self-crosslinking and the polymer further comprises a repeating unit with an absorbing chromophore. In [0014] to [0016] of Abdallah et al, the added chromophores include phenyl, anthracyl and naphthyl groups .
 Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. With respect to claims 11-18  rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al (US 2007/0099108 Al), applicants disagree with this rejection which is a repeat of the rejection set forth in the Office action of 17 September 2020. Applicants argue that the rejection has been obviated by the amendment made. Applicants argue that claims 11-18 have been cancelled.  No cancellation of claims 11-18 was made by applicants and no other amendment of claims 11-18 was made. Thus, for this reason the rejection made 17 September 2020 was repeated herein.

Applicant’s arguments, see page 7, 35 U.S.C. 112, second paragraph, filed 17 December 2020, with respect to claims 19, 21-26 and 30 have been fully considered in view of the amendment made and are persuasive.  The rejection of claims 19, 21-26 and 30  has been withdrawn. 
 Claim Objections
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19.   The only difference set forth in claims 19 and 31 is in the wording used to make or provide an antireflective composition. The providing set forth is the obtaining the composition by admixing materials of claim 19 and appears to be the same as the preparing of the composition occuring in claim 30. . Both are comprising admixing materials or "distinct materials". In view of the second component in claim 19 requiring not to be attached to the polymer then the materials in both claims whether referenced as "distinct" or not are separate and thus distinct materials.  To admix components requires that the components admixed be disctinct, i.e. separate components. The examiner could see no difference in the two methods set forth in claims 19 and 30 when the "provided... obtained by steps comprising..." portion of claim 19 is taken as a claimed step of the method set forth and required to be performed as part of the method. The wording is not seen as product-by-process limiitation with respect to the antireflective composition and would be an active step in (a) of claim 19 with respect to " providing". In view of this interpretation of claim 19 .claim 30 appears to be drawn to a duplicate invention and thus would be a duplicate claim causing if the amendment was entered the need for a new objection to duplicate claims The only When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

Claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30 in view of claim 31 being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 19 and 21-26 and 30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/01/2021